Title: To George Washington from William Vans Murray, 1 March 1795
From: Murray, William Vans
To: Washington, George


        
          Sir,
          Union Street 1. March 1795.
        
        Agreeably to the wish you did me the honour of intimating last session I have endeavoured to obtain information respecting Mr Magowan’s case—I have not been successful though I have written to several gentlemen at & near Annapolis.
        The inclosed from Mr Duval, the Member, is an answer to a letter I wrote to him, uninformed as I was of his being attorney for the administrator. It may from some expressions perhaps be to a certain degree confidential.
        Inclosed I do myself the pleasure of restoring to you Mr Magowan’s letter. I am with most perfect respect Sir your most obedient Servant
        
          W. V. Murray.
        
      